Citation Nr: 1758508	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral feet, claimed as secondary to a service-connected low back disability.

2.  Entitlement to a rating in excess of 10 percent for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left tibia stress fracture with left ankle degenerative joint disease.

4.  Entitlement to a compensable rating for chronic bilateral otitis media.

5.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case now resides with the VA RO in Salt Lake City, Utah.

The Veteran requested a Board hearing at a local VA office in his March 2013 Substantive Appeal (Form 9).  In a letter received by VA in June 2015, the Veteran cancelled his request for a hearing request; therefore, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

In a statement dated December 2009, the Veteran raised the issue of entitlement to service connection for a right ankle disability.  Although the record contains a November 2016 Memorandum from the Appeals Management Center referring this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action, no action to develop this issue has been taken.  Because the Board does not have jurisdiction over this issue in the first instance, it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1.  The Veteran has a diagnosis of left lower extremity radiculopathy, which is secondary to a service-connected back disability, for which he is receiving service-connected compensation.

2.  The competent and probative evidence of record does not demonstrate that the Veteran has a diagnosis of right lower extremity radiculopathy.

3.  There is no competent and probative evidence that the Veteran has any other diagnosed bilateral foot disorder that is related to his active duty service or to another service-connected disability.

4.  The Veteran failed to report for VA examinations to assess the severity of his service-connected low back disability, residuals of a left tibia stress fracture with left ankle degenerative joint disease, chronic bilateral otitis media, and sinusitis.


CONCLUSIONS OF LAW

1.  Service connection for a neurological disorder of the right foot is not warranted.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2017).

2.  VA regulation requires that the Veteran's claim for a rating in excess of 10 percent for a low back disability must be denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.655 (2017).

3.  VA regulation requires that the Veteran's claim for a rating in excess of 10 percent for residuals of a left tibia stress fracture with left ankle degenerative joint disease must be denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.655 (2017).

4.  VA regulation requires that the Veteran's claim for a compensable rating for chronic bilateral otitis media must be denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.655 (2017).

5.  VA regulation requires that the Veteran's claim for a compensable rating for sinusitis must be denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.
 
Service Connection Claim

Legal Criteria 

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).
 
Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Factual Background and Analysis

The Veteran claims that he has a neurological disorder of the bilateral feet, manifested by numbness and tingling, that is secondary to his service-connected low back disability.  The Board notes that service connection is already in effect and the Veteran is being compensated for left lower extremity radiculopathy, which includes neurological manifestations affecting his left foot.  Accordingly, the Board will turn to whether service connection for a neurological disorder right foot disorder is warranted.

Following a thorough review of the evidence, the Board concludes that service connection for a neurological disorder of the bilateral feet must be denied.  

There is no evidence that he has had a diagnosis of right lower extremity radiculopathy at any point during the period on appeal.  Therefore, service connection is not warranted.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.

The RO attempted to schedule VA examinations for the Veteran to determine if he has any other bilateral foot neurological disabilities and, if so, whether they are related to his active duty service or any service-connected disability.  However, the Veteran failed to report for that examination.  Specifically, he failed to respond to a letter and phone calls informing him of the scheduling of his examinations and there is no evidence of record demonstrating that he attempted to appear at those examinations.  VA regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, his claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Even after he was informed that his service connection claim would be decided based on the evidence of record in a November 2016 Supplemental Statement of the Case, neither the Veteran nor his representative has provided good cause for why he failed to report for examinations.  The Veteran's failure to cooperate with VA resulted in the inability to obtain evidence which may have supported his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence).

The Board acknowledges the Veteran's contention that he believes he has a bilateral foot neurological disorder manifested by numbness and tingling and finds that he is competent to report symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, the Veteran is not competent to report that he has a diagnosis of a neurological disorder affecting his feet nor is he competent to relate any diagnosed foot disorder to his active duty service or any service-connected disability.  Medical diagnosis involves questions that are beyond the range of common knowledge and require the special knowledge and experience of a trained medical professional.  See 38 C.F.R. § 3.159(a)(1).  Although the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran has a neurological disorder is a medically complex question which laypersons, such as himself, are not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Veteran is not competent to provide an opinion on the etiology of any diagnosed foot disorder as he has not demonstrated he has the education, training, or experience to render such an opinion.  See 38 C.F.R. § 3.159(a)(1).

Absent evidence that the Veteran has a bilateral foot neurological disorder which began in or is due to his active duty service or is secondary to any service-connected disability, and for which he is not already receiving service-connected compensation, his claim must be denied.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

The Board has considered the benefit of the doubt doctrine; however, as the evidence preponderates against the Veteran's claim, it is not applicable.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating Claims

The Veteran failed to appear for his scheduled examinations to assess the severity of his low back disability, left ankle disability, chronic bilateral otitis media, and sinusitis.  Specifically, he failed to respond to a letter and phone calls informing him of the scheduling of his examinations and there is no evidence of record demonstrating that he attempted to appear at those examinations.  VA regulation provides that when a claimant fails to report for a scheduled examination in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  Even after he was informed that his increased rating claims were being denied as a matter of law in a November 2016 Supplemental Statement of the Case, neither the Veteran nor his representative has provided good cause for why he failed to report for examinations.  Accordingly, his increased rating claims must be denied as a matter of law.

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated September 2009, June 2012, and June 2013.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the Veteran's service treatment records and VA outpatient treatment records have been obtained.  In July 2016, the Board remanded the Veteran's claims to obtain his outstanding VA treatment records and identified private treatment records.  Outstanding VA treatment records were obtained and associated with the evidence of record in October 2016.  In an October 2016 letter to the Veteran, the RO requested that the Veteran submit additional evidence in support of his claim or, in the alternative, provide a medical authorization to allow the RO to attempt to obtain private records on his behalf.  The Veteran did not respond that letter and it was not returned as undeliverable.  The Board also remanded his claims to obtain VA examinations to determine the nature and etiology of any neurological foot disorder and to assess the severity of his low back disability, left ankle disability, sinusitis, and chronic otitis media.  Significantly, an October 2016 letter to the Veteran informed him that the nearest VA Medical Center (VAMC) would be scheduling him for examinations in conjunction with his claims; it also notified him that if he failed to report for an examination without good cause, his claim could be rated based on the evidence of record, or even denied.  In October 2016, the Las Vegas VAMC sent the Veteran a letter providing him with the dates and times of his scheduled examinations and requested that he respond confirming that he would attend the examinations.  The Las Vegas VAMC also contacted the Veteran in November 2016 at two different phone numbers and left messages regarding the appointments.  Because the Veteran did not respond to the Las Vegas VAMC's letter or phone calls, his examinations were cancelled.  The Veteran was again informed in a November 2016 Supplemental Statement of the Case that when a claimant fails to report for an examination without good cause that his claim may be denied.  The Veteran has not provided VA with good cause for failing to report for those examinations.  Moreover, in a June 2017 brief in support of his claims, the Veteran's representative acknowledged the Veteran's failure to report for those examinations, but did not provide good cause for why the Veteran missed the examinations and did not request that they be rescheduled.  As noted above, VA's duty to assist is not a one way street; if the Veteran wishes help she cannot passively wait for it in circumstances where her own actions are essential in obtaining putative evidence.  Wood, 1 Vet. App. at 193.  Based on the foregoing, the Board finds that VA has satisfied its duty to assist the Veteran and that any failure to obtain private records or obtain medical examination reports/opinions is due to the Veteran's failure to cooperate.  The Board also finds that its previous remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).


ORDER

Service connection for a neurological disorder of the bilateral feet is denied.

A disability rating in excess of 10 percent for a low back disability is denied.

A disability rating in excess of 10 percent for residuals of a left tibia stress fracture with left ankle degenerative joint disease is denied.

A compensable rating for chronic bilateral otitis media is denied.

A compensable rating for sinusitis is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


